Citation Nr: 1716635	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-27 206	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, including PTSD, anxiety disorder, attention deficit disorder, or alcohol-related disorder.

REPRESENTATION

Appellant represented by:	Larry Schuh, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from February to August 1998 and from September to November 2003.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2012 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the proceeding is of record.  In December 2016, the Board adjudicated the Veteran's petition to reopen a claim of service connection for PTSD, among other issues 

While the Agency of Original Jurisdiction (AOJ) has apparently already reopened the Veteran's claim seeking service connection for PTSD, whether new and material evidence has been received to reopen that claim must be addressed in the first instance by the Board because that issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Hence, what the AOJ may have determined in this regard is irrelevant.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  On December 22, 2016, the Board issued a decision and remand that, in pertinent part, denied a petition to reopen a claim of service connection for PTSD.

2.  Subsequently, the Board discovered that additional pertinent and material evidence had been received by VA prior to issuing the December 22, 2016 decision, but had not been made available for consideration at that time.

3.  An unappealed January 2008 rating decision denied the Veteran's claim of entitlement to service connection for PTSD, essentially concluding that no such disability was then currently shown, much less owing to anything that had occurred during his military service.

4.  Additional evidence since received, however, suggests the Veteran has a current psychiatric disability that may be related to a service-connected left knee disability, relates to unestablished facts necessary to substantiate the underlying claim, and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The December 22, 2016 Board decision, insofar as it denied the Veteran's petition to reopen his claim of entitlement to service connection for PTSD, is vacated.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904 (2016).

2.  New and material evidence has been received; this claim of entitlement to service connection for PTSD consequently is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1103 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Partial Vacatur

The Board may vacate an appellate decision at any time upon request of the Veteran or his or her representative, or on the Board's own motion, when a Veteran has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904.

As stated above, the Board's December 22, 2016 denial of the Veteran's petition to reopen the claim of service connection for PTSD was issued without the opportunity to consider pertinent and material evidence that VA received prior to that date and has since been made available for review.  Accordingly, the Board, on its own motion, has determined that the December 22, 2016 denial of a petition to reopen service connection for PTSD should be vacated and a new decision should be issued in its place.  However, it is critical to note that the other determinations in the December 22, 2016 decision and remand ( addressing entitlement to earlier effective dates for grants of service connection for left knee bipartite patella and quadriceps tear, increased ratings for left knee bipartite patella and quadriceps tear, and service connection for tinnitus) remain undisturbed by this vacatur.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens the claim of service connection for PTSD and remands the downstream claim of service connection, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.


Legal Criteria, Factual Background, and Analysis

In adjudicating these claims, the Board has reviewed all of the evidence in the record on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning the claims.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  See also Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA does not have to blindly accept, as true, assertions that are inherently incredible or beyond the competence of the person making them.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veterans Court (CAVC) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a "low threshold."  Specifically, the Court interpreted the language of the post-VCAA version of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of entitlement to service connection, there must be evidence of:  (1) the current existence of the disability being claimed or, at the very least, indication of its existence at some point since or contemporaneous to the filing of the claim; (2) incurrence or aggravation of a relevant disease or an injury in service; and (3) a correlation, i.e., "nexus", between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).

The determination as to whether these requirements are met is based on an analysis of all of the evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other relevant evidence.  Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for versus against the claim, with the Veteran prevailing in either event, or whether instead a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Turning now to the relevant facts, a January 2008 rating decision originally denied service connection for PTSD based on a finding that no such disability was shown.  Not only did the Veteran have to first show he had the disability being claimed, but he then would have needed to associate this disability with a particularly traumatic event ("stressor") during his military service.  


Service connection for PTSD, in particular, requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a) (meaning in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM)), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  See also, more generally, Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran was notified of that decision and of his appellate rights, and he did not, in response, initiate a timely appeal to the Board.  According to 38 C.F.R. § 20.200, an appeal to the Board consist of a timely-filed Notice of Disagreement (NOD), in writing, and, after receipt of a Statement of the Case (SOC), a timely-filed Substantive Appeal (VA Form 9 or equivalent statement).

Evidence in the record at the time of the January 2008 decision included the Veteran's original application, his SPRs (which are unremarkable for any treatment, complaints, or diagnoses referable to PTSD or any precipitating stressors), and VA treatment records (which likewise were unremarkable for any treatment, complaints, or diagnoses referable to PTSD).

The additional evidence received since the January 2008 decision includes a report of a November 2006 private neuropsychiatric evaluation (that notes diagnoses of anxiety disorder not otherwise specified (NOS), attention deficit disorder, and alcohol-related disorder NOS) as well as October 2016 hearing testimony (that includes allegations that the Veteran's left knee disability causes anxiety).  

Such evidence is clearly new, as it was not previously in the record and is not cumulative or redundant of evidence that was previously in the record.  Moreover, the Board notes that it also relates directly to the previously unestablished element of service connection (i.e., a current psychiatric diagnosis) that formed the primary basis of the January 2008 denial and raises a new theory of entitlement (i.e., that his psychiatric disability is secondary to service-connected left knee disabilities).  In light of the above, and particularly considering the low threshold for reopening established under Shade, the Board finds that the new evidence also raises a reasonable possibility of substantiating the underlying claim of service connection.  Consequently, new and material evidence has been received and the claim of entitlement to service connection for PTSD is reopened.


ORDER

The December 22, 2016 Board denial of the Veteran's petition to reopen the claim of service connection for PTSD is vacated.

The petition to reopen the claim of service connection for PTSD is granted.


REMAND

First, the Board notes that, despite the fact that the Veteran initially sought service connection for PTSD specifically, the medical evidence suggests the Veteran has other psychiatric diagnoses.  Thus, to afford the Veteran the broadest and most sympathetic review, the Board has recharacterized the downstream service connection claim to encompass any acquired psychiatric disability.  The Court has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).

Clemons concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.  The Clemons Court found that, where a Veteran's claim identifies PTSD, without more, it cannot be a claim limited only to that diagnosis, rather must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

A review of the evidence shows the Veteran has not yet been afforded a VA compensation examination in conjunction with his claim seeking service connection for an acquired psychiatric disability.  However, the evidence now includes documented psychiatric diagnoses that he has suggested are related to his service-connected left knee bipartite patella and quadriceps tear.  Under the circumstances, the Board finds that the "low threshold" for determining when VA must provide the Veteran an examination to determine the nature and likely etiology of his psychiatric disability has been met.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the claim is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private treatment the Veteran has received for a psychiatric disability, no matter the specific diagnosis.

2. Then arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the nature and likely etiology of his alleged psychiatric disability.  Based on examination of the Veteran, review of the record, and any tests or studies deemed necessary, the examiner should respond to the following:

a. Please identify, by diagnosis, each psychiatric disability entity found.  All diagnostic findings must be reconciled with any conflicting diagnoses in other evidence in the record, to specifically include the November 2006 private evaluation report.

b. For each disability diagnosed, please opine as to whether it is at least as likely as not (a 50 percent or better probability) that such disability is proximately due to, or otherwise caused by, either the Veteran's service-connected left knee bipartite patella or left knee quadriceps tear.

c. For each disability diagnosed, please opine as to whether it is at least as likely as not (a 50 percent or better probability) that such disability is aggravated beyond its natural progression by either the Veteran's service-connected left knee bipartite patella or left knee quadriceps tear.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. 
Review the record and readjudicate the claim on its underlying merits in light of this and all other additional evidence.  If the claim remains denied, send the Veteran an appropriate supplemental statement of the case (SSOC) and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


